Title: To George Washington from Gouverneur Morris, 5 June 1796
From: Morris, Gouverneur
To: Washington, George


        Private
       
        
          My dear Sir
          London 5 June 1796
        
        It is now some Time since I received your kind Letter of the 4 March accompanying a Copy of that which you did me the Honor to write on the 22d Decr. The Original of this last has never yet reached my Hands. On that to which it is principally a Reply I must give you a Clue which for sundry Reasons I could not send in due Season. It was written to bear the Inspection of Ld G—— &ca &ca—I did fully expect to have made my Reply to these Letters in Person but I am suddenly called on by some indispensible Circumstances to take a Journey into Switzerland and my Sense of Propriety induces me to make the long and inconvenient Circuit by Hamburg in Preference of the short cut thro France. There is a Clause in your Letter of the 22d Decr which begins thus “To this Catalogue may be added &c: &ca as also” Now if the Parties there alluded to be not speedily removed it will be only because the Means of providing for them do not easily present themselves and they cannot with Propriety be turned adrift. I have recommended Englishmen as the most fitting Characters. I cannot write fully about this or indeed any Thing else having hardly a Moment to myself and not knowing how this Letter is to go.
        I send herewith one to the Secretary of State which I leave open and pray you my dear Sir to cast your Eye over it then all will be put right if it be not so already. I must not close this Letter however short without the tedious Repetition how important I conceive it to be that you should continue in Office. Would you require a very strong Reason indeed? You Yourself shall give

it from the last four Months of our History, and I will freely consent to your Retirement when you can designate a Successor who will truly hold the Sentiments and pursue the Conduct mentioned in yours of Decr. But even then you ought to consider that it is not given to every Man to bend the Bow of Ulysses, whatever may be his Wishes or Intentions. And you well know that Weight of Character is in arduous Circumstances quite as useful as Strength of Mind. God grant you long Life and Good Health; the Rest you will take Care of Farewell—I am ever yours
        
          Gouvr Morris
        
      